Citation Nr: 1611787	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-18 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for ear infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in February 1997, the RO denied the Veteran's claim for service connection for ear infections.

2.  Evidence added to the record since the final February 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for ear infections.

3.  Ear infections had their onset in service.



CONCLUSIONS OF LAW

1.  The February 1997rating decision that denied the Veteran's claim for service connection for ear infections is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for ear infections.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing entitlement to service connection for ear infections have been met.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence

The RO first denied service connection for ear infections in a February 1997 rating decision because it found that the evidence regarding ear infections failed to show a disability for which compensation may be granted.  No new and material evidence was received within one year of that decision.  Consequently, the February 1997 rating decision became final.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for ear infections since the February 1997 rating decision.  Specifically, at his March 2016 hearing, the Veteran testified that he had otitis in both ears during service, and has had it on a recurrent, episodic basis ever since service.  See transcript, pp. 3-5.  Additionally, the Veteran's spouse, a registered nurse, testified that she is able to identify otitis, and has observed that the Veteran has had otitis on a recurrent basis during the time that she has known him.  Id., p. 5.  As a registered nurse, the Veteran's spouse is recognized by the Board as a health care professional.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence of a current diagnosis and recurrent symptoms since service was not available at the time of the February 1997 denial, it is new.  As it regards the reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for ear infections.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Service Connection for Ear Infections

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his March 2016 hearing that he had otitis in both ears during service, and has had it on a recurrent, episodic basis ever since service.  See transcript, pp. 3-5.  The Board finds that the Veteran's statements recounting his ongoing ear symptoms since service are competent because they are within the scope of his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); see also 38 C.F.R. § 3.159(a)(2).  Additionally, the Board finds that his testimony is credible based on the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, no statement to the contrary is of record.

The Board further finds that the current diagnosis element is met.  Specifically, the Veteran's spouse, a registered nurse, testified at the March 2016 hearing that she is able to identify otitis, and has observed that the Veteran has had otitis on a recurrent basis during the time that she has known him.  See transcript, p. 5.  See Goss, 9 Vet. App. at 114-15 (1996); Williams, 4 Vet. App. at 273 (1993) (a nurse is a recognized health care professional).

Finally, the Board finds that there was an in-service incurrence of the disability.  Specifically, as reflected in the June 2012 VA examination report, the Veteran was diagnosed with and treated for ear infections in service, beginning in 1982.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's ear infections are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for ear infections.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The service connection claim for ear infections is reopened.

Service connection for recurrent ear infections, diagnosed as otitis, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


